United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 21-2042
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

         Alexander Rene Holcomb

   lllllllllllllllllllllDefendant - Appellant
      ___________________________

             No. 21-2044
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

         Alexander Rene Holcomb

   lllllllllllllllllllllDefendant - Appellant
                   ____________

 Appeals from United States District Court
 for the Southern District of Iowa - Eastern
               ____________

       Submitted: December 7, 2021
        Filed: December 10, 2021
              [Unpublished]
                                   ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      In these consolidated appeals, Alexander Holcomb appeals the sentence
imposed by the district court1 after he pleaded guilty to drug, firearm, and fraud
offenses in two separate cases--instituted by separate indictments--which were
consolidated prior to the plea hearing. His counsel has moved for leave to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was unreasonable.

        Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553(a) and did not err in weighing the relevant factors. See
United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are
reviewed for substantive reasonableness under deferential abuse of discretion
standard; abuse of discretion occurs when court fails to consider relevant factor,
gives significant weight to improper or irrelevant factor, or commits clear error of
judgment in weighing appropriate factors). Further, the court imposed a sentence
below the Guidelines range. See United States v. McCauley, 715 F.3d 1119, 1127
(8th Cir. 2013) (noting that when district court has varied below Guidelines range,
it is “nearly inconceivable” that court abused its discretion in not varying downward
further).




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel leave to withdraw.
                       ______________________________




                                      -3-